Citation Nr: 1206100	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.

2.  Whether new and material evidence to service connection for a low back condition, claimed as lumbar strain; and if so, whether entitlement to service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a prostate condition, to include Benign Prostatic Hypertrophy (BGN); and if so, whether entitlement to service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a coronary artery disease with angina pectoris, previously claimed as Agent Orange exposure; and if so, whether entitlement to service connection is warranted.

5.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 

The issues of entitlement to service connection for an acquired psychiatric disability, a low back condition, a prostate condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An April 2005 Board decision that denied service connection for PTSD on the basis that there is no evidence corroborating the Veteran's claimed in-service stressors of being exposed to enemy mortar and rocket attacks, is final.  

2.  Evidence added to the record since the final April 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  

3.  A November 1994 rating decision that denied service connection for a back condition on the basis that there is no evidence of a back condition at the time of discharge and the Veteran was not treated for a back condition within one year of service, was not appealed.  

4.  Evidence added to the record since the final November 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back condition.  

5.  A November 1994 rating decision that denied service connection for prostate pain on the basis that the evidence did not show that the Veteran had prostate pain during service and was not treated for a prostate condition within one year of service, was not appealed.  

6.  Evidence added to the record since the final November 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a prostate condition.  

7.  An October 2002 Board decision that denied service connection for a heart condition on the basis that there is no evidence in the Veteran's service treatment records of symptoms of a heart condition and no evidence linking the Veteran's current heart condition to service, was not appealed.  

8.  Evidence added to the record since the final October 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for coronary artery disease.  

9.  The Veteran has a current diagnosis of coronary artery disease.

10.  During his active service, the Veteran is presumed to have been exposed to the herbicide Agent Orange.


CONCLUSIONS OF LAW

1.  The April 2005 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The November 1994 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a low back condition has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The November 1994 rating decision denying service connection for prostate pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

6.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a prostate condition has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

7.  The October 2002 Board decision denying service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

8.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a coronary artery disease has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

9.  Coronary artery disease was incurred in active wartime service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD, a low back condition, a prostate condition, and coronary artery disease with angina pectoris, is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues, with the exception of the CAD claim, is deferred pending additional development consistent with the VCAA.

New and material evidence

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

PTSD

In a decision dated in April 2005, the Board denied service connection for PTSD finding that there is no evidence corroborating the Veteran's claimed in-service stressors of being exposed to enemy mortar and rocket attacks while in Vietnam.  The decision of the Board is final as the Court of Appeals for Veterans Claims dismissed the Veteran's appeal in October 2005.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran filed a claim to reopen in December 2007.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
In this case, the Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed PTSD, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

While the RO reopened the claim in the May 2008 rating decision, that determination is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The evidence of record at the time of the April 2005 Board decision included the Veteran's service treatment records (STRs).  In January 1969, the Veteran was diagnosed with acute and chronic anxiety with somatization.  An October 1994 VA examination diagnosed the Veteran with mixed personality disorder, chronic alcohol abuse and cocaine abuse.  Also included was an April 1997 VA examination that diagnosed the Veteran with PTSD.  VA medical records show a diagnosis of PTSD.  During the August 1997 Board hearing, the Veteran testified that he was in the transportation unit and encountered the enemy frequently.  He also testified that he experienced mortar, rocket, and enemy fire attacks.  See Board hearing transcript pp. 3-4.  A February 1996 Social Security Administration (SSA) decision determined that the Veteran was disabled with a primary diagnosis of PTSD.  

The evidence submitted since the April 2005 Board decision denying service connection includes private medical records showing treatment for and a diagnosis of PTSD.  Buddy statements received in November 2008 reported that the Veteran's behavior changed after he returned from service.  Also included was the Veteran's testimony from the April 2011 Board hearing during which he reported that while he was in Vietnam, he came under attack and underwent fire from mortars and enemy fire at night when he would deliver supplies.  A December 2011 letter from a private physician opined that the Veteran had a diagnosis of PTSD that was probably related to his service in Vietnam.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Upon so doing the Board finds that it is material since it provides evidence potentially relating a current disorder to service.  It thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  In light of Shade, the Board finds that the physician's statement raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  Moreover, the Board finds that the December 2011 physician letter triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156.  

Low back

In a rating decision dated in November 1994, the RO denied service connection for a back condition finding that the evidence did not show that that the Veteran had a back condition at time of discharge from service and was not treated for a back condition within one year of discharge from service.  A notice of disagreement was not filed with respect to this issue, and the decision became final.  38 C.F.R. § 3.104.  While the Veteran filed a notice of disagreement in February 1995, he only disagreed with the determinations concerning service connection for Agent Orange, PTSD, and nonservice-connected pension benefits.  See 38 C.F.R. § 20.201.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in December 2007.  The Veteran's current claim for service connection for a back condition is based on the same factual basis as the previously claimed back condition, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

The evidence of record at the time of the November 1994 rating decision included the Veteran's STRs.  In June 1967 the Veteran complained of low back pain.  An x-ray revealed a normal lumbosacral spine.  In July 1967 the Veteran complained of back pain without radiation.  He was diagnosed with low back syndrome.  The Veteran was diagnosed with acute back strain in February 1969.  

The evidence submitted since the November 1994 rating decision includes private medical records showing complaints of chronic back pain.  Also included was the Veteran's Board hearing testimony in which he reported that he injured his back rolling barrels in Vietnam.  He also testified that he did not have a back injury prior to entering service.  He testified that he has had treatment for his back since that time.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, supra.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current back condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade, supra.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

Prostate condition

The Board observes that the Veteran was previously denied service connection for prostate pain by the RO in a rating decision dated in November 1994 finding that that the evidence did not show that that the Veteran had prostate pain during service and was not treated for a prostate condition within one year of discharge from service.  A notice of disagreement was not filed with this issue, and the decision became final.  38 C.F.R. § 3.104.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

The Veteran filed a claim to reopen in December 2007.  

The Veteran's current claim for service connection for a back condition is based on the same factual basis as the previously claimed prostate pain, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  Moreover, in Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board finds that the symptom of prostate pain that the Veteran complained of originally and currently warrants a determination as to whether the previously denied claim should be reopened.  Although the RO did not consider the claim as one to reopen, there is no prejudice to the Veteran in light of the reopening herein.  

The evidence of record at the time of the November 1994 rating decision included the Veteran's STRs, which showed no complaints of, treatment for, or a diagnosis of a prostate condition.  

The evidence submitted since the November 1994 rating decision includes private medical records showing complaints of decreased urinary frequency, hesitancy, and double voids.  The diagnosis was BPH.  During the April 2011 Board hearing, the Veteran testified that a physician informed him that his prostate problem was a result of his Agent Orange exposure.  See Board hearing transcript p 16.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See Shade, supra.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

Having reviewed the complete record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a prostate condition.  The Veteran's hearing testimony is not cumulative and provides evidence potentially relating a current disorder to service as he indicated a physician told him the disorder was related to herbicide exposure.  Id.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

Coronary artery disease with angina pectoris

In a Board decision dated in October 2002, the Board denied service connection for a heart condition finding that there no evidence in the Veteran's STRs of symptoms of a heart condition and no evidence linking the Veteran's current heart condition to service or to exposure to Agent Orange.  There is no indication the decision was appealed and thus the decision of the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran filed a claim to reopen in December 2007.  

The Veteran's current claim for service connection for a heart condition is based on the same factual basis as the previously claimed exposure to Agent Orange, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

The evidence of record at the time of the October 2002 Board decision included the Veteran's STRs, which showed that in April 1968, the Veteran complained of pain in his chest.  Post-service medical records include a July 1992 diagnosis of angina pectoris and an August 1994 MRI showed that the Veteran's heart was normal.  Notes from the Veteran's physician dated in March 1999 and June 2000 reported that he treated the Veteran for angina pectoris, cardiac pain, and chronic coronary artery disease.  

The evidence submitted since the October 2002 Board decision included medical records showing a past medical history of coronary artery disease and current complaints of chest pain.  Other private medical records show a diagnosis of coronary artery disease.  During the April 2011 Board hearing, the Veteran testified that as a truck driver in service, he would haul barrels of Agent Orange.  He testified that he was diagnosed and treated for coronary artery disease shortly after he left service and he continues to seek treatment for his heart.  

Since the issuance of the October 2002 rating decision, VA has expanded the regulations pertaining to Agent Orange exposure.  Specifically, prior to August 31, 2010, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

However, effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2011).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

Having reviewed the complete record, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for coronary artery disease with angina pectoris.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current coronary artery disease with angina pectoris is related to Agent Orange exposure in service.  The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus, supra.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Shade, supra.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 


Service connection - Coronary artery disease with angina pectoris

Having reopened the Veteran's claim for service connection for coronary artery disease with angina pectoris, previously claimed as secondary to Agent Orange exposure, the Board has jurisdiction to review the issue de novo, based on the whole record.  

The Veteran asserts that his disability is related to his presumed Agent Orange exposure.  The Veteran's service personnel records confirm the Veteran's service in Vietnam from August 1967 to August 1968 during the Vietnam conflict, so his exposure to Agent Orange is presumed.  Pursuant to 38 C.F.R. § 4.107, Diagnostic Code 7005, pertaining to arteriosclerotic heart disease (coronary artery disease), if continuous medication is required, the disability is shown to a degree of 10 percent.  In this case, the evidence shows that medications used by the Veteran include aspirin, heparin and nitro paste.  

As previously stated, VA has expanded the regulations pertaining to Agent Orange exposure.  38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for atherosclerotic cardiovascular disease including coronary artery disease.  The evidence confirms that the Veteran has a current diagnosis of coronary artery disease, a disease presumptively associated with exposure to certain herbicide agents, the Board resolves all doubt in the Veteran's favor and finds the evidence sufficient for a grant of service connection for coronary artery disease.  


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for PTSD is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a low back condition, claimed as lumbar strain is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a prostate condition, to include Benign Prostatic Hypertrophy (BGN) is granted and, to that extent only, the appeal is granted.

The Veteran's application to reopen his claim of entitlement to service connection for coronary artery disease with angina pectoris, previously claimed as secondary to Agent Orange exposure is granted.  

Service connection for coronary artery disease with angina pectoris, previously claimed as secondary to Agent Orange exposure is granted.  


REMAND

Acquired psychiatric disorder

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The Veteran stated that he was stationed in Cam Rahn Bay, Vietnam, in 6th Battalion, 32 Transportation Unit.  He reported that he saw bodies blown in half by mortars or rockets.  See stressor statement dated in September 1994.  He further reported sometimes the convoy would be fired upon by enemy fire.  See August 1997 Board hearing testimony pp 3 -4.   

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD, depression, and anxiety.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning claims for PTSD was amended during the pendency of this claim.  The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2011).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Low Back

Having reopened the Veteran's claim for service connection for a low back condition, claimed as lumbar strain, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon, supra.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination.  In light of his testimony that he did not have a back condition prior to service and that his back problems began in service and have continued thereafter, the Veteran should be accorded a VA examination to address the etiology of any back condition present. 

Prostate condition

Having reopened the Veteran's claim for service connection for a prostate condition, to include Benign Prostatic Hypertrophy, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

During the April 2011 Board hearing, the Veteran testified that a physician opined that his prostate problem was a result of his Agent Orange exposure.  The Veteran has not been afforded a VA examination; however, one is warranted pursuant to the duty to assist.  See 38 C.F.R. § 3.159 (c)(4) (2011).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon, supra.  

Hypertension

The Veteran also seeks service connection for hypertension, to include as secondary to Agent Orange exposure.  As previously stated, the Veteran's service personnel records confirm the Veteran's service in Vietnam during the Vietnam conflict, so his exposure to Agent Orange is presumed.  

During the April 2011 Board hearing, the Veteran testified that a VA physician opined that his high blood pressure was due to Agent Orange exposure.  See Board hearing transcript p 4.  He also testified that he first knew he had high blood pressure in service.  Id. at p. 6.  

VA medical records and private treatment records show a diagnosis of and treatment for hypertension.  Moreover, a blood pressure reading of 130/80 was recorded in July 1967 with complaints of heart pains, while in service.  The Board notes that a VA examination was not obtained with respect to the claim.  One should be accomplished to assess whether the Veteran had hypertension in service, within one year of discharge, or as related to exposure to Agent Orange.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds a basis for a VA examination to be obtained.  See McLendon, supra.  

Also, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  During the April 2011 Board hearing, the Veteran testified that he sought treatment at VA medical records in Martinsburg, West Virginia; Baltimore, Maryland; New Jersey; Coatesville, Pennsylvania; and Jacksonville, Florida.  Accordingly, the RO should request all VA medical records dating not already of record, and all medical treatment records pertaining to the Veteran dating from April 7, 2008.  Additionally, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his acquired psychiatric disability, to include PTSD; low back condition, claimed as lumbar strain; prostate condition, to include Benign Prostatic Hypertrophy; and hypertension that are not already of record.  In that regard, it is noted that the RO attempted to obtain additional medical records from H. Morganstern, M.D., in March 2009.  The Veteran should again be requested to either provide records from Dr. Morganstern or authorize VA to attempt to obtain the records on his behalf.    

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his acquired psychiatric disability, claimed PTSD; low back condition, lumbar strain; prostate condition; to include Benign Prostatic Hypertrophy; and hypertension since his discharge from service.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  He should also be asked to either provide records from H. Morganstern, M.D., or authorize VA to attempt to obtain the records on his behalf.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran not already of record, to include records from facilities in Martinsburg, West Virginia; Baltimore, Maryland; New Jersey; Coatesville, Pennsylvania; and Jacksonville, Florida; and records dating from April 7, 2008.  

3.  Thereafter, schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for any psychiatric disorder found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service.  In that regard, the examiner's attention is directed to VA medical records indicating diagnoses of anxiety, depression, and PTSD; a service treatment record dated in January 1969 showing a diagnosis of anxiety; and the Veteran's statements as to stressors in service and whether the stressors resulted in PTSD or other psychiatric diagnosis.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  If the examiner does not diagnose PTSD, depression, and/or anxiety, diagnoses which are currently shown in the record, the examiner should reconcile the diagnosis or diagnoses found with the diagnoses of record.  All indicated tests must be performed, and all findings reported in detail.  

4.  Schedule the Veteran for an examination with regard to his claim for service connection for a low back disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his low back since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability either began in or is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's April 2011 testimony in which he credibly indicates that he injured his back rolling barrels in Vietnam.  He also reported that he has had back symptoms since that time.  The examiner must provide a complete rationale for the opinion.

5.  Schedule the Veteran for an examination with regard to his claim for service connection for a prostate disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any prostate disability either began in or is related to active military service, including whether it is related to presumed exposure to Agent Orange during service.  The examiner must provide a complete rationale for the opinion.

6.  Schedule the Veteran for an examination with regard to his claim for service connection for hypertension.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current diagnosis of hypertension was incurred during active military service, including whether it is related to presumed exposure to Agent Orange during service.  The examiner's attention is directed to the service treatment records, including a blood pressure reading of 130/80 in July 1967.  

7.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


